Citation Nr: 9918259	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-00 961	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance of another person or on being housebound.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the RO which found that the veteran was permanently and 
totally disabled, as required for basic non-service-connected 
pension, but denied special monthly pension based on a need 
for aid and attendance of another person or on being 
housebound.  The veteran appeals the denial of special 
monthly pension.

In February 1997, the Board remanded the claim to the RO for 
further development.  The Board notes that the veteran was 
previously represented by a service organization, but in a 
February 1998 statement he revoked the power of attorney to 
that organization.


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able to perform his own 
personal care activities without regular assistance from 
another person.

2.  The veteran does not have a single disability rated 100 
percent.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or on being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.351, 3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1992 and June 1994, the veteran filed claims for 
non-service-connected pension benefits.  In support of his 
claim, he submitted a letter from his past employer, 
statements from his physicians, and treatment reports.

In an August 1992 letter, the veteran's past employer stated 
that the veteran worked for their firm from February to May 
1992 and that his physician requested that he have reduced 
work hours due to his physical condition.  The past employer 
stated that it became necessary to request the veteran's 
resignation because he could no longer perform the duties of 
sales representative.

An October 1992 letter from John J. Euliano, Jr., M.D. 
reveals that the veteran was receiving treatment due to 
severe back pain.  It was reported that his symptoms had 
increased to the point that he was unable to walk for any 
distance, stand for prolonged periods, or sit for prolonged 
intervals.  It was also reported that he had to change 
positions frequently, had to rest frequently and had 
difficulty sleeping.  Dr.  Euliano stated that he felt that 
the veteran was disabled from any substantial gainful 
employment and that he would remain so for an indefinite 
period of time.

Treatment reports from 1988 to 1994 show that the veteran was 
treated for back pain.  He was found to have a protruding 
disc and spinal stenosis.  In January 1994, he underwent a 
left L5-S1 laminectomy, discectomy, and foraminotomy.

In a March 1994 letter, Dr. Euliano stated that it was his 
opinion that the veteran was totally disabled from all 
substantial gainful employment.

A May 1994 VA form, completed by Dr. Euliano for examination 
for housebound status or the need for aid and attendance, 
reveals that the veteran complained of severe low back and 
bilateral leg pain.  He also complained of cramping in the 
left leg.  The doctor noted that the veteran had a well 
nourished appearance and that he was well groomed.  The 
doctor did not evaluate the restrictions of the upper 
extremity with particular reference to grip, fine movements, 
ability to self feed, button clothes, shave and attend to the 
needs of nature.  Physical examination of the lower extremity 
revealed positive straight leg raising on the left.  Reflexes 
were 2+ at the knees and right ankle; and 1+ on the left 
ankle.  There was no atrophy, but the veteran had subjective 
complaints of weakness of the lower extremities and used a 
cane to assist with ambulation.  The veteran was noted to 
have marked restriction of motion of the lumbar spine.  It 
was reported that the veteran's medication caused drowsiness 
and an inability to operate motor vehicles.  The doctor 
related that the use of a cane inhibited the veteran's 
ability to ambulate at will.  The examiner stated that 
activities were markedly limited for the veteran but that he 
was able to walk a block without the assistance of another 
person.  It was reported that the veteran was able to leave 
home on a daily basis but was unable to operate a motor 
vehicle because of medication.  It was also reported that the 
veteran's ability to perform household chores was markedly 
limited because of the restrictions imposed by his lumbar 
spine condition.  The examiner noted that the veteran used a 
single prod cane at all times to assist with ambulation.  The 
veteran related that since his back surgery, he had noted the 
recurrence of pain in the lower back and legs.  The doctor 
diagnosed spinal stenosis and disc protrusion on the left L5-
S1, post laminectomy.  He stated that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.

In a June 1994 letter, a VA psychiatrist stated that the 
veteran was evaluated and it was determined that he was 
suffering from major depression.

A July 1994 VA psychiatric examination report reveals a 
diagnosis of major depression in partial remission.  The 
psychiatrist stated that the veteran was competent and was 
not unemployable due to a mental disorder.

On July 1994 VA spine examination, the veteran stated that he 
injured his back at work in 1988.  He related that he had 
surgery on his back and that after surgery his doctor told 
him he was unable to be gainfully employed.  He stated that 
he was currently living in a Soldiers' and Sailors' Home.  On 
examination, the veteran complained of numbness across his 
low back if he maintained a forward flexed position for 
greater than a few seconds.  He related that he had numbness 
and discomfort which radiated down his leg.  He stated that 
he got pain across both legs and on the side of his lower 
leg, ankle, and foot.  He stated that he was unable to 
maintain any position for greater than an hour without 
forcing himself to readjust.  He reported that he could walk 
approximately 100 yards.  He complained of numbness and pain 
of the low back.  The veteran stood with a slight left 
lateral shift, possibly a functional scoliosis.  There was 
pain when attempting to correct this lateral shift.  He stood 
with forward flexion and generally will posture himself by 
either leaning on an object or leaning forward on a cane.  
There was no fixed deformity.  He was noted to have muscle 
spasms guarding in the right lumbar paraspinal from the mid 
thoracic area to the sacral area.  There was pain on motion.  
He was also noted to have a limited range of motion of the 
lumbar spine.

In August 1994, the RO found the veteran was permanently and 
totally disabled as required for basic non-service-connected 
disability pension.  The RO assigned a 60 percent rating for 
the non-service-connected low back disorder and a 10 percent 
rating for depression.  His combined non-service-connected 
disability rating was 60 percent.  The RO denied special 
monthly pension based on a need for regular aid and 
attendance or based on housebound status.

In an August 1994 letter. Dr. Euliano opined that the veteran 
needed assistance in performing his daily living activities 
including maintaining his home, shopping, cooking, and 
cleaning.  He stated that the veteran was unable to function 
without assistance and that he had to hire these areas of 
activities out.

In an August 1994 letter, Leo J. Swantek, Jr., D.O. stated 
that the veteran had been a patient at the Pennsylvania 
Soldiers' and Sailors' Home for over one month.  He stated 
that the veteran was there due to severe problems with his 
back (severe lumbar disc disease with lumbar surgery).  He 
related that since the veteran had been at the Home, it had 
been noted that he was quite substantially confined to the 
immediate premises.  He had great disability doing functions 
involved with the care of a home such as cutting the grass, 
shoveling snow, and other items.  He stated that the veteran 
was certainly unable to do these items whatsoever and would 
have to employ people to do them for him.  He stated that he 
also would have to employ a person to do the housework and 
cooking and other incidental activities of daily living due 
to the severity of his back problems.

A September 1994 letter from Dan J. Croy, M.D., a VA 
psychiatrist, reveals that the veteran was receiving 
treatment at the VA mental hygiene clinic for major 
depression.

On a November 1994 VA form for examination for housebound 
status or need for aid and attendance, a doctor (signature 
illegible) stated the veteran needed assistance with 
activities of daily living.  He stated that he needed help in 
dressing, preparing meals, grocery shopping, driving, 
shoveling snow, and cutting grass.  It was reported that the 
veteran was 50 years old and that he used a walker.  He had 
good hygiene.  When sitting, he leaned to the right side 
secondary to pain in the left buttocks.  He sat with flexion 
to release pressure off the back.  Examination of his upper 
extremity with particular reference to grip, fine movements, 
and ability for self feeding, to button clothing, shave, and 
attend to the needs of nature was described as normal.  

Physical examination of the right lower extremity revealed 
that straight leg raising was positive at 30 degrees and that 
he had decreased range of motion of the hip with external 
rotation.  There was no atrophy, and the ankle and knee were 
normal.  Examination of the left lower extremity revealed 
decreased internal and external rotation.  Straight leg 
raising was positive at 20 degrees.  His neck had decreased 
rotation to 70 degrees bilaterally.  His lumbar spine had 
rotation of 30 degrees bilaterally.  His flexion and side-
bending were restricted.  He had marked decreased to muscle 
strength of the left lower leg and some decreased muscle 
strength to right lower leg.  His reflexes were equal 
bilaterally and light tough deficit was severe on the left 
lower extremity.  It was reported that the veteran was unable 
to walk without the assistance of another person.  The 
veteran related that he mostly traveled outside the home for 
legal or medical affairs and that he had no recreational 
activities.  It was reported that he could ambulate less than 
one block with the use of a walker.  The diagnoses were 
spinal stenosis with nerve impairment, status post 
laminectomy, and major depression.  The physician stated that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.

In February 1996, the veteran indicated that he resided at 
the Pennsylvania Soldiers' and Sailors' Home.  In March 1997, 
the RO received a statement from the Soldiers' and Sailors' 
Home stating that the veteran was discharged at his request 
in December 1996 to independent living in the community.

A July 1997 VA examination for housebound status or need for 
aid and attendance revealed that the veteran was not 
accompanied on examination and he was not hospitalized.  His 
appearance was excellent.  He walked with a minimal limp and 
had minimal stiffness of the back which was probably related 
to his prior surgeries he had on his back.  He had no 
restrictions of the upper extremity with respect to grip, 
fine movements, and ability for self feeding, to button 
clothing, shave, and attend to the needs of nature.  He had 
no significant neurological deficit.  He had minimal 
stiffness of the lower back muscles.  It was reported that 
the veteran was able to leave the home or immediate premises 
as often as he wanted.  The veteran used a cane.  Chronic low 
back ache was diagnosed.  The physician stated that daily 
skilled services were not indicated.

February 1998 to March 1998 medical treatment and a social 
worker's reports show that the veteran related that he was 
recently in a motor vehicle accident and that his back 
disorder was aggravated.  In February 1998, the veteran 
reported that he was a residence of the St. Joseph House of 
Hospitality for approximately one week and that he was 
requested to leave around Christmas.  He stated that he went 
out on his own and he began staying at a motor lodge.  He 
related that a female friend withdrew all the money from his 
checking account and that he was now currently homeless.  
During this time, the veteran complained of right-sided pain, 
and weakness and numbness of the right lower extremity.  
Neurological examination noted that clinical findings were 
not suggestive of radiculopathy because his examination 
demonstrated normal reflexes and there was no evidence of 
weakness.  An MRI revealed residual recurrent left 
paracentral small herniated nucleus pulposus at L5-S1 with 
evidence of scar tissue with mild spinal stenosis at the 
levels of L3-L4 and L4-L5.

The veteran underwent VA psychiatric examination March 1998.  
The examiner noted that the file had been reviewed.  The 
veteran reported that he worked for General Motors from 1965 
to 1969.  He worked for Conrail from 1980 to 1981 as a 
conductor.  He reported that he was "an out-of-town 
entertainer".  His other occupations included laborer or 
salesman, hypnotist, and cost accountant.  The veteran 
reported that he was in receipt of non-service-connected 
pension.  He related that he had been evicted from his home 
at a motor inn.  He reported that he had been on the street 
for 65 days.  He stated that he now lived in an empty 
apartment without furniture.  He reported being in an 
automobile accident in February 1998 and that he was treated 
at the VA Medical Center (VAMC).  Based on evaluation and a 
review of the claims file, the psychiatrist diagnosed 
recurrent major depression, alcohol dependence by history, 
rule out alcohol intoxication, spinal problems, and left leg 
paralysis.  His psychosocial stressors were recent eviction 
from home and adjustment to chronic medical problems.  The 
doctor stated that the veteran did not appear housebound by 
his depression and that he was ambulatory with prosthesis.

A March 1998 VA examination for aid and attendance or 
housebound status revealed that the veteran presently had no 
permanent home address.  He was not accompanied to the place 
of examination.  He drove approximately 120 miles to the 
examination.  On examination, the veteran stated that he 
required money for "aid and attendance" because of chronic 
low back pain.  The veteran's nutritional status was 
excellent.  He was noted to have a limp of the left leg.  The 
veteran reported that he spent an average of seven hours in 
bed at night.  Physical examination revealed no neurological 
or orthopedic abnormalities of the upper extremities.  There 
were neither physical nor functional deficits of the upper 
extremities.  The veteran was able to feed himself, button 
his clothing, shave himself and attend to urination and 
defecation processes without help.  The veteran had a 
definite moderate degree of weakness of the left leg and of 
the left foot requiring the use of a cane and a foot/lower 
leg brace for ambulation.  The examiner stated that although 
ambulation was moderately slow, the veteran was able to 
ambulate safely without any specific limit as to distance.  
The examiner again noted that the veteran drove an automobile 
without restriction.  The examiner reported that there was no 
atrophy of the leg muscles, and deep tendon reflexes were 
completely normal.

The examiner stated that the veteran's disability was limited 
to the left leg, low back, and the eyes (but by means of the 
use of bilateral contact lenses, the veteran had unrestricted 
vision from a practical point of view, and was a licensed 
motor vehicle operator and used his automobile on a daily 
basis).  There was no loss or diminution of bowel/bladder 
function.  His mental clarity was intact in all respects.  By 
means of the use of a cane and a left leg/foot brace, the 
veteran's balance was only slightly impaired.  He was able to 
ambulate slowly without specific limit and without aid.  The 
examiner stated that he observed the veteran walking 
approximately one hundred yards without difficulty (with cane 
and leg/foot brace), although speed was reduced somewhat.  It 
was reported that the veteran was able to walk without the 
assistance of another person.  He could walk 5 or 6 blocks 
without stopping and without assistance.  It was reported 
that the veteran leaves his home daily and attends to 
shopping and personal business and myriad of social 
functions.  The veteran related that he often (several times 
per month) drove his automobile on a journey of 100 miles or 
more.  The examiner stated that the veteran required and used 
a cane and left sided leg/foot brace for standing and for 
ambulation.  The examiner related that the use of a cane and 
leg/foot brace enabled the veteran to ambulate freely without  
specific limits as to distance, although with some obvious 
effort.  The examiner stated that he observed the veteran 
dressing himself (he did so within six minutes including 
shoes, socks, leg brace, trousers, shirt and jacket, without 
assistance).  It was reported that the veteran comes and goes 
as he pleases and without restriction.  The diagnosis was 
chronic low back pain with weakness of the left leg/foot 
secondary to a work-related accident.

An April 1998 VA spine examination report notes the history 
of the veteran's back disorder.  During evaluation, the 
veteran indicated that he was severely disabled due to his 
back disorder.  He related that his back disorder caused pain 
and numbness of the back and lower extremities.  He stated 
that he was barely able to get out of his house.  It was 
reported that the veteran currently ambulated with an AFO and 
a cane due to weakness.  He indicated that he was able to 
walk a few blocks but that he had pain afterwards  He related 
that he was able to hunt and fish in a very limited capacity.  
Physical examination of the back revealed severe limitation 
of motion of the lumbar spine.  His neurological examination 
showed him to have diffuse hypoesthesia to both pinprick and 
light touch throughout both lower extremities.  Based on 
examination findings, the examiner diagnosed chronic low back 
pain, status post laminectomy, with diffuse neurologic 
deficits in the lower extremities.  The examiner stated that 
at this point the veteran appeared to be severely limited due 
to his lower extremities.  He noted that the cause of the 
neurologic deficit and low back pain was unclear.  

An August 1998 VA examination for housebound or need for aid 
and attendance reveals that the veteran was hospitalized at 
the time of examination.  At the examination, the veteran 
stated that he was not able to live independently.  He stated 
that he could function outside of the hospital in the 
supportive or protective environment of a personal care home 
if he had sufficient income.  The physician stated that the 
veteran was well-nourished and that he looked healthy.  He 
stated that the veteran was able to handle upper extremity 
functions such as fine movements and ability to self feed, 
button clothing, shave, and attend to the needs of nature.  
However, the physician stated that the veteran may need 
motivation to perform his activities of daily living.  The 
veteran was noted to have low back pain which limited him in 
walking and participating in strenuous activities.  It was 
reported that the veteran was currently hospitalized and had 
tried to live on his own in the past.  He stated that he 
tried living in group living quarters but was not able to 
last because it was not enough structure.  The veteran stated 
that he was very fearful doing  activities by himself and 
that he needed the aid of staff and others.  The examiner 
stated that the veteran suffered from depression and it made 
him isolate himself.  The examiner stated that the veteran 
was not able to leave the immediate premises without the 
assistance of a staff person.  The examiner reported that the 
veteran used a cane, depending on the distance he had to 
walk.  It was reported that the veteran had a history of low 
back pain and that he used a cane for long distances.  The 
examiner indicated that the veteran was able to ambulate 
without the assistance of others and that he could walk 5 to 
6 blocks.  The examiner stated that the veteran required the 
daily assistance from supervised living arrangements because 
of his illness and that he was not able to live on his own.  
The examiner stated that he needed the care of a personal 
care home.  The examiner indicated that the veteran needed 
assistance with medications regime and daily activities.  The 
diagnoses were recurrent depression, history of chronic low 
back pain, history of laminectomies secondary to motor 
vehicle accident, nerve injury, and muscle weakness.  The 
examiner certified that daily skilled services were not 
indicated.

A VA hospital summary covering the period of August 1998 to 
September 1998 reveals that the veteran was hospitalized due 
to increased depression and confusion.  On admission, the 
veteran stated that he had been living on the streets for 
three days.  He stated that he slept on church benches and 
that he did not bath.  He related that he ate a sandwich here 
and there.  He stated that he came back to the hospital 
because he felt scared.  He admitted to feeling depressed, 
having low self esteem, poor sleep, poor appetite, and 
feeling worthless, hopeless, and helpless.  The examiner 
stated that she had seen the veteran as an outpatient and 
noted that he had mood swings, high spells, inappropriate 
behavior, and grandiosity.  The principal diagnosis was a 
bipolar disorder.  The veteran was considered competent.

A September 1998 letter from a VA social worker indicates 
that the veteran was referred from the VAMC for placement 
into a personal care home.  The social worker indicated that 
placement into these homes was for those who could not live 
independently in the community.  

An October 1998 hospital summary reveals that the veteran was 
admitted with a complaint of right eye pain.  Initially 
visual acuity of the right eye was limited to counting 
fingers at the face.  The veteran had a history of soft 
contact lens wear.  Examination revealed a corneal ulcer 
associated with a lot of corneal edema and anterior chamber 
reaction.  Three days following admission the corneal ulcer 
had significantly decreased in size and the anterior chamber 
reaction was found to be significantly less.  The diagnosis 
was corneal ulcer of the right eye.

A December 1998 letter from a VA social worker indicates that 
the veteran was placed in a personal care home in September 
1998.  In a January 1999 letter, the social worker said the 
veteran continued to stay at the home with supervision.  In a 
recent letter by the veteran, received in January 1999, he 
asserted he was in need of aid and attendance due to his 
disabilities.

II.  Analysis

The veteran's claim for special monthly pension based on the 
need for aid and attendance or due to housebound status is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased pension.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.  

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. 
§ 3.351.  Determinations as to factual need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable, frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he/she must be permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

A review of the file reveals that the veteran's chronic 
disabilities include depression and a low back disorder.  He 
had surgery for the low back condition in January 1994.  The 
veteran claims that his back disorder causes him to be in 
need of aid and attendance.  He asserts that his back 
disability prevents him from walking long distances, standing 
or sitting for prolonged periods of time, doing household 
chores, shopping, cooking, and cleaning.  Physicians have 
supported the veteran's contention that he has difficulty 
performing these tasks.  The Board notes that a few months 
following the back surgery in January 1994, physicians in 
1994 stated that the veteran needed assistance with daily 
activities.  A May 1994 aid and attendance examination report 
from Dr. Euliano includes on opinion that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home, or other institutional care.  In August 1994, 
Dr. Euliano stated that the veteran needed assistance in 
performing daily activities which included maintaining his 
home, shopping cooking and cleaning.  He also stated that the 
veteran was unable to function without assistance.  In August 
1994, Dr. Swantek stated that the veteran was substantially 
confined to the immediate premises and that he had great 
disability doing functions pertaining to cooking or the care 
of a home.  A November 1994 aid and attendance examination 
included an opinion that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.  An August 1998 aid and attendance 
examination report opines that the veteran required the daily 
assistance from supervised living arrangement because of his 
back disability.  The examiner stated that the veteran was 
not able to live on his own.  Finally, in December 1998 and 
January 1999, a VA social worker stated that the veteran was 
placed in a personal care home in September 1998 and it was 
suggested that he needed aid and attendance.

Despite some favorable evidence in the instant case, 
including the fact that he was placed in a "personal care" 
facility in September 1998, the evidence as a whole shows 
that the veteran is able to perform his own essential 
personal care functions such as going to the bathroom, 
bathing, dressing, eating, etc., without the need for regular 
assistance of another person.  It is acknowledged that he has 
difficulty with household chores, but the evidence overall 
indicate that he is fully capable of living independently.  A 
March 1997 letter from the Pennsylvania Soldiers' and 
Sailors' Home reveals that in December 1996, the veteran was 
discharged to independent living in the community.  July 1997 
and August 1998 aid and attendance examination reports 
indicate that the veteran is not in need of daily skilled 
services.  The record demonstrates that the veteran has had 
periods of homelessness but is able to take care of himself 
while living on the streets.  A March 1998 VA psychiatric 
examination report reveals that the veteran lived in his own 
apartment.  A March 1998 VA aid and attendance examination 
reveals that that veteran drove approximately 120 miles to 
the examination and that he routinely drove over 100 miles at 
a time.  The examiner stated that although the veteran's 
ambulation was moderately slow, he was able to ambulate 
safely without any specific limit as to distance.  The 
veteran related that he left his home daily and attended to 
shopping, personal business, and social functions.  At an 
April 1998 VA spine examination, the veteran related that he 
was able to hunt and fish.  The activities the veteran is 
able to perform are not indicative of a person who is in need 
of regular aid and attendance.  Moreover, the fact that the 
veteran is currently in a personal care home is not 
determinative in assessing whether he is in need of regular 
aid and attendance.  The facts are that the veteran can dress 
and undress himself, keep himself clean and presentable, 
attend to the wants of nature, and protect himself from 
hazards or dangers incident to his daily environment.

The Board finds that the weight of the evidence establishes 
that the veteran has no factual need for regular aid and 
attendance of another person.  In addition, the evidence does 
not support alternative bases for aid and attendance; that 
is, he is not in a nursing home nor does he have blindness or 
near blindness as defined by the cited legal authority.

The Board also finds that the weight of the evidence is 
against awarding special monthly pension by reason of 
housebound status.  The veteran does not have a single 
disability that is rated 100 percent disabling.  He is 
currently rated 60 percent due to his low back disorder, 
which is the highest schedular rating for such disorder under 
38 C.F.R. § 4.71a, Code 5293.  He is only rated 10 percent 
for depression.  Even assuming that a higher rating for 
depression might be in order, there is no indication that 
such is ratable as 100 percent.  At the time the veteran 
filed his claim, a 100 percent rating for depression required 
that: 

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, 
Code 9405 (effective prior to November 7, 
1996).  

The current criteria for a 100 percent rating for depression 
are:

Total occupational and social impairment 
due to such symptoms as gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  38 C.F.R. 
§ 4.130, Code 9434 (effective November 7, 
1996)

The evidence does not show that the veteran meets either the 
old or new criteria for a 100 percent rating for his 
psychiatric disorder.  Since the veteran does not have a 
disability rated 100 percent, there is no legal entitlement 
to special monthly pension by reason of being housebound.

The preponderance of the evidence is against the claim for 
special monthly pension based on a need for regular aid and 
attendance or on being housebound.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 90 
(1990).


ORDER

Special monthly pension based on a need for aid and 
attendance of another person or on being housebound is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

